PRIVATE AND CONFIDENTIAL




March  12, 2013




Amanda Flores

Tulip Enterprises Inc




Re:  Acquisition of Tulip Enterprises Inc Inc.




Dear Amanda:




Abby Inc. ("Abby") hereby agrees to subscribe for and purchase all of the
 Shares of Tulip Enterprises Inc pursuant  to  the  terms  and  conditions  of
 the  Plan  (the  "Plan"), attached as Schedule “A” herein, and the terms and
conditions set forth herein (the "Transaction"), which Shares will, following
completion of the Transaction, constitute all of the issued and outstanding
Common Shares of Tulip Enterprises Inc (herein after referred to as "TEI"). If
this Transaction is acceptable to TEI, please sign this letter agreement  (the
 "Letter  Agreement")  in  the  applicable  space  provided  at  the  end  of
 this  Letter Agreement and return a signed copy to Abby as provided in Section
13 below.




Capitalized terms not otherwise defined herein have the meanings ascribed to
them in the Plan.




1.

The Plan




 

(a)    The parties agree to complete the Transaction in accordance with the
terms and  conditions of Plan.




(b)    The parties will use commercially reasonable efforts to obtain all
required approvals under  Applicable  Laws  and  will  take  all  steps
 necessary  to  satisfy  all  terms  and conditions to implementing the Plan.




(c)   Upon occurrence of the Plan Implementation Date, each of the parties shall
execute

and deliver such closing documents and instruments and forthwith proceed to file
the Sanction  Order,  the  Rectification  Order  (as  defined  herein),  the
 Articles  of Reorganization and deliver such other documents as may be
required.

 




2.

Effective Date




The parties shall use commercially reasonable efforts to cause the Plan
Implementation Date to occur as soon as reasonably practicable, subject to the
terms and conditions of the Plan and this Letter Agreement.

 



















3.

Provision of Information; Access




Until the earlier of the Plan Implementation Date or the date this Letter
Agreement is terminated in accordance with its terms, (i) TEI shall give Abby
and the agents, directors, officers, employees, consultants, representatives and
advisers (the "Abby Representatives") of Abby access to, and shall make
available to them for inspection and review, the Assets of TEI and all books of
account, audit work papers, business and financial records, leases, agreements
and other documents of or relating to TEI and its Assets and liabilities, that
Abby or the Abby Representatives reasonably considers to be necessary or
advisable; and (ii) Abby shall give TEI and the agents, directors, officers,
employees, consultants, representatives and advisers (the " TEI"
Representatives) of TEI access to, and shall make available to them for
inspection and review, the properties and assets of Abby and all books of
account, audit work papers, business and financial records, leases, agreements
and other documents of or relating to Abby and its property, assets and
liabilities, that TEI or the TEI Representatives reasonably considers to be
necessary or advisable.




4.

Exclusivity/Non-Solicitation




During the term of this Letter Agreement, TEI and Abby shall deal exclusively
with each other in respect of the Transaction, and shall not (a) enter into, or
continue, or do anything to facilitate or encourage negotiations with any other
person pertaining to a transaction similar to the Transaction, or (b) solicit,
or do anything to facilitate or encourage expressions of interest from any other
person in respect of any such transaction.




5.

As is, Where is




Abby hereby recognizes and acknowledges that this Transaction is being completed
on an “as is, where is” basis and that there are no collateral agreements,
conditions, representations or warranties of any nature  whatsoever  made  by
 TEI,  express  or  implied,  arising  at  law,  by  statute  or  in  equity  or
otherwise, other than those set out herein, with respect to the Transaction.
 Abby acknowledges that it has  relied  entirely  on  its  own  judgment  and
 investigation  with  respect  to  the  Transaction,  and  is satisfied in all
respects with the due diligence and investigations it has conducted.




6.

Representations and Warranties




TEI  represents  and  warrants  to  Abby  as  follows and acknowledges that Abby
is relying on such representations and warranties in entering into this Letter
Agreement:

 

(a)    TEI is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the
requisite corporate power and authority to own its assets as now owned and to
carry on its business as it is now being conducted;




(b)    TEI has the requisite corporate authority to enter into this Letter
Agreement and to carry out its obligations hereunder and under the Plan.  The
execution and delivery of this Letter Agreement and the participation by TEI in
the transactions contemplated hereby  and  by  the  Plan  have  been  duly
 authorized  by  TEI  and,  other  than  as contemplated by this Letter
Agreement and the Plan, no other corporate proceedings on the part of TEI are
necessary or shall be necessary at the Plan Implementation date to authorize
this Letter Agreement or the transactions contemplated hereby or by the Plan.
This Letter Agreement has been duly executed and delivered by TEI and
constitutes a legal, valid and binding obligation of TEI, enforceable against it
in accordance with its terms, subject to the qualification that such
enforceability may be limited by bankruptcy, insolvency, reorganization or other
Laws of general application relating to or affecting rights of creditors and
that equitable remedies, including specific performance, are discretionary and
may not be ordered;




 

(c)   neither the execution and delivery of this Letter Agreement by TEI nor the
performance by TEI of its obligations under this Letter Agreement and the Plan
and the  consummation  of  the  transactions  contemplated  hereby  and  by  the
 Plan  nor compliance by TEI with any of the provisions hereof or of the Plan
will: (A) violate, conflict with, or result in a breach of any provision of,
require any consent, approval or notice under, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
or result in a right of termination or acceleration under, or result in the
creation of any material encumbrance upon any of the properties or assets of TEI
or cause any indebtedness to come due before its stated maturity or cause  any
 credit  to  cease  to  be  available,  under  any  of  the  terms,  conditions
 or provisions of (1) its constating documents or by-laws or resolutions of the
directors or shareholders of TEI or (2) any note, bond, mortgage, indenture,
loan agreement, deed of trust, agreement, lien, contract or other instrument or
obligation to which TEI is a party or to which it, or any of its properties or
assets, may be subject or by which TEI is bound; or (B) subject to compliance
with the statutes and regulations referred to below, violate, contravene or
conflict with any applicable laws, judgment, ruling, order, writ, injunction,
determination, award, decree, statute, ordinance, rule or regulation applicable
to TEI or any of its properties or assets or (C) cause the suspension or
revocation of any authorization, consent, approval or license currently in
effect; and




(d)    other than in connection with or in compliance with the provisions of
applicable laws, the terms of the Plan and any court orders issued in respect of
the Plan, (A) there is no legal impediment to TEI's consummation of the Plan,
and (B) no filing or registration with, or authorization, consent or approval
of, any domestic or foreign public body or authority is required of TEI in
connection with the consummation of the Plan.

 




Abby  represents  and  warrants  to  TEI  as follows and acknowledges that TEI
is relying on such representations and warranties in entering into this Letter
Agreement:




 

(a)    Abby is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has the
requisite corporate power and authority to own its assets as now owned and to
carry on its business as it is now being conducted;




(b)   Abby has the requisite corporate authority to enter into this Letter
Agreement and to carry out its obligations hereunder and under the Plan.  The
execution and delivery of this Letter Agreement and the participation by Abby in
the transactions contemplated hereby and by the Plan have been duly authorized
by the board of directors of Abby and, other than as contemplated by this Letter
Agreement and the Plan, no other corporate proceedings on the part of Abby are
necessary or shall be necessary at the Plan Implementation Date to authorize
this Letter Agreement or the transactions contemplated hereby or by the Plan.
This Letter Agreement has been duly executed and delivered by Abby and
constitutes a legal, valid and binding obligation of Abby, enforceable against
it in accordance with its terms, subject to the qualification that such
enforceability may be limited by bankruptcy, insolvency, reorganization or other
Laws of general application relating to or affecting rights of creditors and
that equitable remedies, including specific performance, are discretionary and
may not be ordered;




 

(c)    neither the execution and delivery of this Letter Agreement by Abby nor
the performance by Abby of its obligations under this Letter Agreement and the
Plan and the  consummation  of  the  transactions  contemplated  hereby  and  by
 the  Plan  nor compliance by Abby with any of the provisions hereof or of the
Plan will: (A) violate, conflict with, or result in a breach of any provision
of, require any consent, approval or notice under, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) or result in a right of termination or acceleration under, or result in
the creation of any material encumbrance upon any of the properties or assets of
Abby or cause any indebtedness to come due before its stated maturity or cause
 any  credit  to  cease  to  be  available,  under  any  of  the  terms,
 conditions  or provisions of (1) its constating documents or by-laws or
resolutions of the directors or shareholders of Abby or (2) any note, bond,
mortgage, indenture, loan agreement, deed of trust, agreement, lien, contract or
other instrument or obligation to which Abby is a party or to which it, or any
of its properties or assets, may be subject or by which Abby is bound; or (B)
subject to compliance with the statutes and regulations referred to below,
violate, contravene or conflict with any applicable laws, judgment, ruling,
order, writ, injunction, determination, award, decree, statute, ordinance, rule
or regulation applicable to Abby or any of its properties or assets; or (C)
cause the suspension or revocation of any authorization, consent, approval or
license currently in effect;




(d) other than in connection with or in compliance with the provisions of
applicable

laws, the terms of the Plan and, (A) there is no legal impediment to Abby's
consummation of the Plan, and (B) no filing or registration with, or
authorization, consent or approval of, any domestic or foreign public body or
authority is required of Abby in connection with the consummation of the Plan;

  

(e)   the authorized share capital of Abby consists of 525 million shares,
consisting of

 500  million of common shares and 25 million of preferred shares.   As of the
date

 hereof, there are issued and outstanding 108 million common shares and no
preferred shares issued  and there are  no other shares of any class or series
of Abby outstanding.   All outstanding 108  million common shares of Abby have
been duly authorized and validly issued, are fully paid and non-assessable and
are not subject to, nor were they issued in violation of, any pre-emptive
rights;










7.

Interim Period Covenants




Each of TEI and Abby covenants and agrees with the other party that from the
date of this Letter Agreement until the Plan is fully implemented or termination
of this Letter Agreement, and except as otherwise permitted or specifically
contemplated by this Letter Agreement and/or the Plan or required by Applicable
Laws:

 

(a)    each of TEI and Abby shall conduct its business and affairs only in the
usual and ordinary course, consistent with past practices, and shall use all
reasonable commercial efforts  to  maintain  and  preserve  its  business,
 assets  and  advantageous  business relationships;




(b)    neither TEI nor Abby shall directly or indirectly, do or permit to occur
any of the following, subject to the transactions contemplated by the Plan: (i)
amend its constating documents; (ii) declare, set aside or pay any dividend or
distribution or make any other payment (whether in cash, shares or property) in
respect of its outstanding securities; (iii) issue, grant, sell or pledge, or
agree to issue, grant, sell or pledge, any securities of TEI or Abby, as
applicable, (iv) redeem, purchase or otherwise acquire any of the outstanding
securities of TEI or Abby, as applicable, (v) adopt a plan of liquidation or
resolutions  providing  for  Roger's  or  Abby's,  as  applicable,  liquidation,
 dissolution, merger,  consolidation  or  reorganization;  or  (vi)  authorize
 or  propose  any  of  the foregoing matters set forth in this Section 7(b);




(c)    other than in the ordinary course of business, consistent with past
practice, neither

TEI nor Abby shall directly or indirectly, do or permit to occur any of the
following: (i) sell, pledge, dispose of  or encumber any material assets, (ii)
expend or commit to expend amounts in respect of any capital expenditures,
including approval of any work program, budget, expenditure or other capital
commitment; (iii) incur any debt or any other material liability or obligation
or issue any debt securities or assume, guarantee, endorse or otherwise become
responsible for, the obligations of any other person, other than in respect of
fees payable to legal, financial and other advisors;  (iv) authorize,  recommend
 or  propose  any  release  or  relinquishment  of  any  material contract
right; (v) in respect of any assets, waive, release, let lapse, grant or
transfer any material rights of value or amend, modify or change, or agree to
amend, modify or change,  in  any  material  respect  any  existing  material
 license,  right  to  use,  lease, contract, production sharing agreement,
government land concession or other material document;  (vi)  in  respect  of
 any  assets,  abandon  or  fail  to  diligently  pursue  any application for
any material licenses, leases, permits, authorizations or registrations or take
any action or, fail to take any action, that could lead to termination of any
licenses; (vii) pay, discharge or satisfy any material claims, liabilities or
obligations; (viii) engage in any transaction with any related parties to TEI or
Abby, as applicable, or (ix) authorize or propose any of the foregoing matters
set forth in this Section 7(c)







8.

Conditions Precedent




The respective obligations of the parties to consummate the Transaction are
subject to the occurrence of the Plan Implementation Date, and the satisfaction
of the conditions set forth in the Plan and the following additional conditions
which shall be for the benefit of TEI and Abby, as the case may be:




(a)    Abby shall have obtained a different trading symbol from the Financial
Industry Regulatory Authority;




(b)   TEI shall have delivered audited financial statements for the last two
years prepared in US GAAP standards.  

 

Each party shall also, from time to time and at all times hereafter, at the
request of the other parties, but without further consideration, do all such
further acts, and execute and deliver all such further documents and instruments
as may be reasonably required in order to fully perform and carry out the terms
and intent of this Letter Agreement and the Plan and in order to ensure the
expeditious completion of the Transaction (including the provision of all
document customarily provided in connection with closing a transaction of a
similar nature).




From and after the date of this Letter Agreement, except as contemplated by the
Plan, Abby covenants and agrees that it shall not issue any Abby Common Shares
at a price less than $0.25 per share (subject to adjustment in case of a
reorganization or recapitalization), without prior approval of a majority of its
shareholders.




9.

Closing




Closing shall take place at the offices of the solicitors for TEI in San Diego,
California at 10:00 a.m. (east coast time) on March 21st, 2013 or such earlier
or later date as the parties or their respective solicitors may actually agree
upon in writing (the “Closing”).  The Closing shall take place in accordance
with such usual and customary trust conditions agreed to between the solicitors
for TEI and the solicitors for Abby, as are applicable to similar transactions
in San Diego California.




10.     Termination

 

This Letter Agreement shall terminate if the Plan Implementation Date has not
occurred and may be terminated at any time prior to the Plan Implementation Date
in accordance with the terms and conditions of the Plan.




In the event of a breach of the terms and conditions of the Plan or this Letter
Agreement by Abby after the Plan Implementation Date, any action or any
documents / agreements performed or executed in furtherance of implementation of
the Plan shall be deemed null and void.




 

11.    Confidentiality

 

All information contained herein or related to the contents of this Letter
Agreement, including the existence of this Letter Agreement, the commercial
terms described herein and the implementation of the Transaction, shall be
subject to the provisions of the confidentiality agreement executed by Abby,
mutatis mutandis, provided however, either party and its representatives may
discuss the matters herein on a confidential basis with applicable regulatory
and governmental authorities, and with its financial and legal advisors on a
confidential basis.




 

12.    Fees and Expenses




Each of TEI and Abby will pay its own respective fees and expenses (including
fees and expenses of financial advisors, monitors, receivers, legal counsel,
brokers and other representatives or consultants) in connection with this Letter
Agreement and the Transaction.




13.    Notices and Communications

 

All notices in connection with this Letter Agreement shall be duly given upon
receipt of such notice or communication at the address, email address or
facsimile number below or at any other address, email address or facsimile
number communicated in writing from one party hereto to the other in accordance
with this Section 13:




Amanda Flores

Tulip Enterprises Inc




Address:

San Diego California




Attention:

Amanda Flores

Facsimile:

Email:







ABBY INC.




Address:

Abby Inc.

                              2724 NE 27th Court, Fort Lauderdale, FL 33306

Attention:

Lawson Kerster

Facsimile:

(702) 751-0006

Email:

            abbyincorporated@gmail.com




 

14.

 

Governing law; Counterpart Execution

 




This Letter Agreement shall be governed in all respects by the laws of the State
of Florida and the federal laws of the United States of America applicable
therein, without giving effect to the principles of conflict of laws thereof.
The parties hereby irrevocably and unconditionally consent to and submit to the
exclusive jurisdiction of the courts of the State of Florida in all respects
relating to this Letter Agreement or the matters contemplated hereby.







This Letter Agreement can be executed in counterpart and the counterparts taken
together shall constitute one and the same agreement. Executed copies of this
Letter Agreement may be delivered by fax or other electronic means of
communication.




Yours very truly,




ABBY INC.

Per:  /s/ Lawson Kerster

Name: Lawson Kerster

Title: President and CEO

 

Accepted and agreed to as of  March 22nd, 2013:










Tulip Enterprises Inc




Per:  /s/ Amanda Flores

Name:  Amanda Flores

Title:    President and CEO

 



